Citation Nr: 0923570	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchial asthma. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for major 
depression with psychotic features.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2006 
rating decision, by the San Juan, Puerto Rico, Regional 
Office (RO), which denied the Veteran's attempt to reopen his 
claims of entitlement to service connection for bronchial 
asthma and entitlement to service connection for major 
depression with psychotic features.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran seeks to reopen his claims of entitlement to 
service connection for major depression with psychotic 
features and service connection for bronchial asthma.  

In a January 2000 decision, the Board denied entitlement to 
service connection for major depression with psychotic 
features, based on a finding that there was no medical 
evidence of major depression in service and there was no 
medical evidence of a connection between his current 
diagnosis and service.  That decision also denied service 
connection for bronchial asthma; it was based on a finding 
that there was no evidence of bronchial asthma in service, 
and there was no competent medical evidence of a link between 
his current diagnosis of asthma and service.  Thereafter, by 
a rating action in April 2000, the RO denied service 
connection for bronchial asthma and major depression with 
psychotic features.  It was noted that, while a private 
treatment report noted treatment for asthma since 1970, the 
evidence failed to establish a link between the acute episode 
of upper respiratory tract infection in service and the 
current diagnosis of bronchial asthma.  It was also 
determined that a private psychiatric evaluation report dated 
in February 2000 was cumulative of reports previously 
considered by the Board in January 2000; and, the evidence 
failed to establish a link between a current psychiatric 
disorder and service.  A notice of disagreement to that 
determination was received in April 2000, and a statement of 
the case was issued in May 2000; however, no substantive 
appeal was received from the Veteran.  Therefore, that 
determination became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

In a statement in support of claim (VA Form 21-4138), 
received in July 2006, the Veteran requested that his claims 
for chronic bronchial asthma and major depression be 
reopened.  In a rating decision dated in October 2006, the RO 
determined that no new and material evidence had been 
submitted to warrant reopening a claim for coronary artery 
disease, and the present appeal ensued.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  

In this case, the RO issued the veteran notice letters in 
August 2006 and September 2007.  However, all notification 
action needed to fairly adjudicate this claim-consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing statutes and regulations and pertinent case law-
has not been accomplished.  

In this regard, while the Veteran was provided notice of the 
need to submit new and material evidence to reopen the 
claims, and while he was provided notice of the appropriate 
legal definition of new and material evidence, a generic 
notice of this type is not sufficient, according to the 
recent decision in Kent v. Nicholson, 20 Vet. App 1 (2006).  
Rather, the record must show that the Veteran was provided 
pertinent notice under 38 U.S.C.A. § 5103 which describes, 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  Kent, 
20 Vet. App. at 10.  In this case, the Board notes that the 
Veteran was provided notice in an August 2006 letter from the 
AMC that he had been previously denied service connection for 
bronchial asthma and dysthymia and notified the Veteran that 
he had been denied in a March 22, 1982 decision.  However, 
the Board notes that the previous denial for service 
connection for the Veteran's bronchial asthma and major 
depression was an April 2000 decision.  Therefore, the RO 
provided incorrect notice to the Veteran of the date of his 
previous denial and the reasons for his previous denial.  

As there is no evidence that the RO considered the bases for 
the denial in the prior April 2000 RO rating decision and 
then provided the Veteran a specifically tailored notice 
explaining what is needed to reopen the claims for service 
connection for bronchial asthma and major depression with 
psychotic features in light of the prior deficiency (ies) in 
the claim, the Board finds that a remand of the claim is 
necessary for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should furnish to the Veteran 
and his representative VCAA-compliant 
corrective notice specific to the claims 
on appeal- the request to reopen the 
claims for service connection for 
bronchial asthma and major depression 
with psychotic features.  The RO's letter 
should include specific notice as to the 
type of evidence needed to substantiate 
the claims.  Specifically, the letter 
should explain what is needed to reopen 
the claims (in terms that specify the 
bases for the prior denial), as well as 
what is needed to substantiate the 
underlying claim for service connection 
on the merits, pursuant to the Kent 
decision (cited to above).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

